Opinion by
Ervin, J.,
In this unemployment compensation case the bureau, the referee and the board all concluded that appellant was ineligible to receive benefits under the provisions of §402(e) of the Unemployment Compensation Law, 43 PS §802(e).
Appellant was last employed by the Victor Emanuel Beneficial Society as a steward and as such he was in charge of the bar. While taking an inventory of the stock of the bar at the end of January 1961 the officers of the club discovered a shortage of $400.00. Mr. Barone, the employer representative, testified that when appellant was notified of the shortage he agreed that there was a shortage and that he would make good the loss. He did make good the sum of $140.00 of the shortage. At the end of February and March 1961 the officers found additional substantial shortages. Appellant was discharged on March 9, 1961 when he was unable to make up the shortages. The bonding company which bonded the appellant, after going over the books, indemnified the employer for its loss for the months of January and February.
*124Mishandling of funds resulting in substantial shortages by a claimant is willful misconduct within the purview of §402(e) of the Law.
There was sufficient credible evidence to justify the decision of the compensation authorities.
Decision affirmed.